                  Case 4:20-cv-01056 Document 1 Filed 02/11/20 Page 1 of 4


 1   JAMES PHILLIP VAUGHNS, CSB # 124040
     Attorney at Law
 2   6114 LaSalle Ave, Suite 289
     Oakland, CA 94611
 3   (510) 583 9622 office
     510-772-7767 cellular
 4   510-735-8658 fax
     vaughnslaw@aol.com
 5

 6   Attorney for Plaintiff
 7
                              UNITED STATES DISTRICT COURT
 8
                           NORTHERN DISTRICT OF CALIFORNIA
 9
                                       OAKLAND DIVISION
10

11   MADAN LAKHAN PAL,                      )
                                            )
12                 Plaintiff                )                  Civil Action No.
     v.                                     )
13                                          )
     U.S. CITIZENSHIP AND IMMIGRATION       )
14   SERVICES; DONALD NEUFELD,              )
     Associate Director, Service Center     )
15   Operations, U.S. Citizenship &         )
     Immigration Services; KATHY A.         )
16   BARAN, Director, California Service    )
     Center, U.S. Citizenship & Immigration )
17   Services, and DOES 1 to 5,             )
                                            )
18                 Defendants               )
                                            )
19   ______________________________________ )
20
                                COMPLAINT FOR MANDAMUS
21
     To the Honorable Judge of Said Court:
22
                                         INTRODUCTION
23
            This action is brought by the plaintiff to compel the defendants to adjudicate the
24
     Petition filed with the U.S. Citizenship and Immigration Services (then INS) by plaintiff for
25
     his child, RAKESH KUMAR prior to December, 1992. Defendant U.S. Citizenship and
26
     Immigration Services (then INS) has refused to complete the case, claiming, initially, that the
                 Case 4:20-cv-01056 Document 1 Filed 02/11/20 Page 2 of 4


 1   Petition had been revoked (Exhibit 1), then stating that the case file could not be located.
 2   Exhibit 2. As of January 22, 2020, Defendants’ website shows that the Petition remains
 3   approved. Exhibit 3.
 4          Adjudication, as requested in this case, means transmitting the approved Petition to
 5   the National Visa Center for immigrant visa processing. As will be shown, defendants have
 6   no viable excuse for failing to do so.
 7          Plaintiff has since filed a second Petition for RAKESH KUMAR. Exhibit 4. That
 8   “Second Petition” has been approved, but is awaiting a current priority date - presently 3
 9   years away. As Plaintiff’s health has deteriorated, and he will not likely survive the 3 year
10   wait, this action is sought to facilitate his reunion with his adult child by compelling the
11   pursuit of the original approved Petition for which there will be no waiting period. Exhibit
12   5. In the alternative, permitting the expediting of plaintiff’s second Petition to “current”
13   status will accomplish the same result.
14                                             PARTIES
15          1.     The Plaintiff MADAN LAKHAN PAL is a naturalized United States citizen.
16   He resides in Union City, California.
17          2.     The suit is also to protect the rights of RAKESH KUMAR. He is the adult child
18   of an American citizen. On Mr. KUMAR’s behalf, plaintiff invokes his right to family
19   integrity, which is part of the Due Process Clause of the United States Constitution. See for,
20   example, the discussion of this right in Morris v. Dearborne, U.S. Court of Appeals, 5th
21   Circuit, No. 98-40488, decided July 16, 1999.
22          3.     The Defendants are the U.S. Citizenship and Immigration Services, an agency
23   within the U. S. Department of Justice, and its officers who are charged by law with the
24   obligation of adjudicating Petitions for Alien Relatives such as was filed by plaintiff.
25

26
                                                   2
                  Case 4:20-cv-01056 Document 1 Filed 02/11/20 Page 3 of 4


 1                                         JURISDICTION
 2          4.     This is a civil action brought pursuant to 28 USC §§ 1331 and 1361 to redress
 3   the deprivation of rights, privileges and immunities secured to plaintiff, by which jurisdiction
 4   is conferred, to compel defendant and those working under him to perform duties owed to
 5   plaintiff.
 6          5.     Jurisdiction is also conferred by 5 USC §704. Plaintiff is aggrieved by adverse
 7   agency action in this case, as the Administrative Procedures Act requires in order to confer
 8   jurisdiction on the District Courts. 5 USC §§702 et seq.
 9          6.     The aid of the Court is invoked under 28 USC §§2201 and 2202, authorizing
10   a declaratory judgment.
11          7.     Costs and attorneys fees will be sought pursuant to the Equal Access to Justice
12   Act, 5 USC §504, and 28 USC §2412(d), et seq.
13                                              VENUE
14          8.     Venue is proper in Oakland, California and the Oakland Division of the
15   Northern District of California since defendant District Director has a place of business there.
16                                       REMEDY SOUGHT
17          9.     Plaintiff seeks to have the Court compel the defendant to finalize the
18   adjudication of the I-130 Petition for Alien Relative which plaintiff filed with defendant
19   bearing the identification number WAC-97-142-52208 which plaintiff filed prior to
20   December 1992. (“Original Petition”)
21                                      CAUSE OF ACTION
22          10.    Although defendants have acknowledged that the Original Petition was filed
23   with their office, they have not advanced any reason for its revocation, supplied any proof
24   that it was actually revoked, or explained their refusal to facilitate the processing of
25   RAKESH KUMAR’s efforts to obtain an immigrant visa. Despite being requested on
26
                                                    3
                  Case 4:20-cv-01056 Document 1 Filed 02/11/20 Page 4 of 4


 1   numerous occasions to proceed with the case and complete it, defendants have continuously
 2   failed and refused to do so.
 3          11.    There is no reason that plaintiff’s Original Petition should be disqualified for
 4   processing. It secured a priority date for the beneficiary which is now current.
 5          12.    Plaintiff asserts that the Defendants have no legal basis for failing to proceed
 6   as requested here.
 7          13.    Plaintiff has no administrative remedies.
 8          14.    Mandamus is appropriate because there is no other remedy at law. Plaintiff
 9   seeks to compel an action to be made, in terms of both mandamus and in terms of the
10   Administrative Procedures Act for administrative action wrongfully withheld.
11                                             PRAYER
12          Wherefore, plaintiff prays that the Court compel the District Director of the U.S.
13   Citizenship and Immigration Services at the California Service Center to complete processing
14   the Original Petition by forwarding it to the National Visa Center. In the alternative, plaintiff
15   prays that the Court compel Defendants to expedite the processing of the Second Petition
16   filed by plaintiff and forward it to the National Visa Center, and grant such other relief as
17   may be proper under the circumstances.
18

19

20   DATED: February 3, 2020                     Respectfully submitted,
21

22                                               -S- James Phillip Vaughns
23                                               _________________________
                                                 JAMES PHILLIP VAUGHNS
24                                               Attorney for Plaintiff
25

26
                                                    4
